DETAILED ACTION
This Office Action is in response to Application 17/170,791 filed on February 08, 2021. 
Claims 1 – 7 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings (filed on March 31, 2021) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not contain reference character(s). Corrected drawing sheets in compliance with 37 CFR 1.121(d), and amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7  are rejected under 35 U.S.C. 103 as being unpatentable over Maresch (US Pub. 2019/0304175), in view of Goulding (Gaskets and 3D Printing: Joining Two Different Items for the Perfect Function).

Regarding claim 1, Maresch teaches: 
a method for creating a replacement object comprising (Abstract): 
placing an object defining a object shape on a portable scale, said portable scale comprising a planar surface having a plurality of markers disposed thereon (Fig 5b & 5c, paras [0072] – [0073]; see also paras [0035] – [0036]); 
producing a photograph of said object on said portable scale (Fig 3, step 310, para [0057]);
 causing said photograph to be imported into a modeling software, wherein said modeling software is configured to extract data representing said object shape from said photograph (Fig 1, module 20, paras [0041] – [0043]; see also para [0032]);
 generating a digital drawing of a object from said data (paras [0041] – [0043]); and 
manufacturing a object from said digital drawing (para [0032]]), 

Maresch specifically teaches (underlines and red boxes are added by the Examiner for emphasis):


    PNG
    media_image1.png
    450
    854
    media_image1.png
    Greyscale



[0072] FIG. 5B shows an example of a human hand (i.e., target object) covering a group of coded targets in accordance with one or more embodiments of the invention. Thus, in one or more embodiments, an image captured of the hand will reveal only the coded targets not covered by the hand. By way of each coded target being uniquely identifiable, various characteristics of the hand maybe determined, for example, the dimensions of the hand.

0073] FIG. 5C shows an example of a coded target in accordance with one or more embodiments of the invention. Specifically, FIG. 5C shows a coded target similar to that of FIG. 5B, without the hand(i.e., target object) in the scene. In other words, FIG. 5C shows what would be the outline of the hand based on the coded targets surrounding it.


    PNG
    media_image2.png
    801
    846
    media_image2.png
    Greyscale


[0057] In STEP 310, a plurality of 2D images are captured by the one or more cameras using the on eor more image capture settings. Each of the plurality of 2D images contains, at least, a portion of the target object and a coded target. One or more of the plurality of 2D images may contain the entire target object or only a portion of a coded target. In one or more embodiments of the invention, the plurality of 2D images are captured simultaneously or nearly simultaneously. As discussed above, a level of simultaneity may have several factors such as the motion of coded targets, motion of the target object, or the lighting of the system. That is, the concept of simultaneous capture may be several minutes or hours in some systems and less than 0.01 seconds in other systems. Advantageously, near simultaneous capture of the plurality of 2D images may allow for a reduced amount of time that the target object must be within an enclosure or in other words within the focal area of the one or more cameras.


    PNG
    media_image3.png
    727
    951
    media_image3.png
    Greyscale


[0041] In one or more embodiments of the invention, the model generation server (120) may be implemented in hardware (i.e., circuitry), software, or any combination thereof. The model generation server (120) may receive images captured by the cameras (102A-102N) and (104A-104N) either directly or by way of the camera group controllers (106) and (108), respectively.

[0042] In one or more embodiments of the invention, the model generation server (120) processes images captured by the cameras (102A-102N) and (104A-104N) to generate a 3D model of a target object. The model generation server (120) may employ one or more algorithms for generating a 3Dmodel, for example, Structure from Motion (SfM), photogrammetry or photogrammetric reconstruction, and 3D reconstruction from 2D images. Furthermore, the model generation server (120) may employ a Scale-Invariant Feature Transform (SIFT) algorithm for the generation of the 3D model such as those described in, for example, U.S. Pat. No. 6,711,293 (“Method and apparatus for identifying scale invariant features in an image and use of same for locating an object in an image”).
the model generation server (120) may generate and store one or more characteristics of the 3D model. For example, 3D model characteristics may include dimensions, textures, and colors, as well as others. In one or more embodiments, the model generation server (120) may generate the one or more characteristics from images captured by the cameras (102A-102N) and (104A-104N).



[0032] In general, embodiments of the invention provide one or more methods and systems or generating three-dimensional (3D) models based on scanning one or more target objects. In one or more embodiments of the invention, coded targets are utilized to streamline the scanning, capture, and processing of image data. The methods and systems generate 3D models that may be used for3D printing applications. For example, a 3D model may be generated for a body part. The generated3D model may then be utilized, for example, in a 3D printing application for the creation of orthotics or prosthetics. In other words, one or more embodiments may automate one or more procedures for capturing 3D models of target objects. Further, one or more embodiments capture various characteristics of the target objects, for example, geometry and texture of various surfaces (e.g., skin).

but, Maresch does not explicitly disclose:
	a gasket; 
	manufacturing a gasket. 

However, Goulding teaches: 
a gasket (Goulding: Fig 1, pg 5;  pg 4); 
manufacturing a gasket (Goulding: Fig 1, pg 5;  pg 4);

Goulding specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image4.png
    553
    948
    media_image4.png
    Greyscale

Gaskets and 3D Printing: Joining Two Different Items for the Perfect Function
Gaskets play a discreet yet vital role in many aspects of our daily, modern lives. Although the uses of gaskets can vary, the use of the appropriate gasket for a particular application cannot. By utilizing 3D printing, manufacturers can create an array of different gasket dimensions to achieve a product that is intricate and durable. Whether it is 3D printing a prototype of a new gasket for a garbage disposal, or designing a custom 3D printed gasket using silicone, 3D printing is a viable and economical option for creating gaskets. Companies that are using 3D printing to iterate and test products or components such as gaskets can benefit from R&D tax credits, which are available to support further innovation in the industry.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have modified Wexler modified and incorporate the teachings of Goulding


Regarding claim 2, modified Maresch teaches all the limitations of claim 1.
Modified Maresch further teaches, and Maresch also teaches wherein: 
each marker of said plurality of markers is a ringed automatically detected (RAD) target (Maresch: para [0069]).

Regarding claim 3, modified Maresch teaches all the limitations of claim 2.
Modified Maresch further teaches, and Maresch also teaches wherein: 
said plurality of markers comprises at least one pair of markers, wherein for each pair of markers of said at least one pair of markers a first marker is arranged on a first edge of said planar surface and a second marker is arranged on a second edge of said planar surface, said first marker being positioned substantially opposite said second marker, said first edge positioned opposite and running parallel to said second edge (Maresch: Fig 5b & 5c, paras [0072] – [0073]; see also paras [0035] – [0036]).

Regarding claim 4, modified Maresch teaches all the limitations of claim 2.
Modified Maresch further teaches, and Maresch also teaches wherein: 
said plurality of markers comprises sixteen pairs of markers (Maresch: Fig 5b & 5c, paras [0072] – [0073]; see also paras [0035] – [0036]).



Regarding claim 5, modified Maresch teaches all the limitations of claim 2.
Modified Maresch further teaches, and Goulding also teaches wherein: 
said planar surface is composed of corrugated plastic (Goulding: pg. 2).

Regarding claim 6, modified Maresch teaches all the limitations of claim 5.
Modified Maresch further teaches, and Goulding also teaches wherein: 
each marker of said plurality of markers is composed of vinyl and has a matte finish (Goulding: pg. 2).
Regarding claim 7, modified Maresch teaches all the limitations of claim 6.
Modified Maresch further teaches, and Maresch also teaches wherein: 
said generating is performed by a computer-aided design (CAD) software (Maresch: paras [0041] – [0042]) .
Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Wexler (US Pub. 2015/0110421) : teaches using a scale to determine the dimensions of object in a photograph.  
Schuler (US Pub. 2002/0033885): teaches taking pictures of blanks (e.g., washers) and generating geometrical information for the blanks.  
Walford (US Pub. 2011/0110579): teaches creating 3-d data set for an object using  photogrammetry. 
Barrall (US Pub. 2008/0280040): teaches fabricating gaskets. 
Niles (US Pub. 2011/0019902): teaches using coded targets to calculate dimensions of power component. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        03/22/2022
/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115